Case 4:20-cv-03813 Document 1-2 Filed 06/10/20 Page 1 of 4




                EXHIBIT 2
                                  Case 4:20-cv-03813 Document 1-2 Filed 06/10/20 Page 2 of 4

                                                       CULPEPPER IP, LLLC
                                                               ATTORNEY AT LAW
                                                          75-170 Hualalai Road, Suite B204
KERRY S. CULPEPPER *                                          Kailua-Kona, Hawaii 96740

                                                                TEL: (808) 464-4047
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                     FAX: (202) 204-5181
 AND BEFORE THE USPTO
                                                               www.culpepperip.com
                                                                      ____________

                                                          PATENTS, TRADEMARKS & COPYRIGHTS

                                                  Via E-mail Only<ndg@techmark.com>


            May 1, 2020


            Neil D. Greenstein
            TechMark Greenstein Law, P.C.
            1751 Pinnacle Drive, Suite 1000
            Tysons, VA 22102


            Re: Cease and Desist of Direct Copyright Infringement, Contributory Copyright Infringement at
            Hurricane Electric Subscriber IP addresses
            My Reference and Case Number: 19-cv-169-LEK-KJM (District of Hawaii)


            Dear Mr. Greenstein,
                    I am writing in reply to your email of 4/19/2020 in which you requested that I “…identify
            the clients [I] represent and the IP address on which [my] clients’ rights have allegedly been
            infringed.”
                    At least the following motion pictures of my clients were confirmed infringed at HE IP
            addresses as of March 18, 2020.


                           NO.                     OWNER                  MOTION PICTURE

                              1               Millennium Funding,        Mechanic: Resurrection
                                                      Inc.
                              2                    Bodyguard                 The Hitman’s
                                                Productions, Inc.             Bodyguard
                              3               UN4 Productions, Inc.       Boyka: Undisputed IV
                              4                    Homefront                         Homefront
                                               Productions, Inc./
                                                  Millennium
                              5               Dallas Buyers Club,           Dallas Buyers Club
                                                      LLC
                              6               Glacier Films 1, LLC             American Heist
      Case 4:20-cv-03813 Document 1-2 Filed 06/10/20 Page 3 of 4
Page 2
  7             Criminal Productions,            Criminal
                         Inc.
  8              Clear Skies Nevada,             Good Kill
                    LLC/Voltage
  9            Cook Productions, LLC            Mr. Church
  10           WWE Studios Finance              Eliminators
                     Corp
  11             Hunter Killer                 Hunter Killer
                Productions, Inc.
  12
                LHF Productions, Inc.       London Has Fallen

               Rambo V Productions,
  13                                       Rambo V: Last Blood
                      Inc.

  14           Fallen Productions, Inc.      Angel Has Fallen

  15
                                             Extremely Wicked
                Wicked Nevada, LLC
                                          Shockingly Evil and Vile
  16
                MON, LLC/ Voltage             Welcome Home

                211 Productions, Inc./
  17                                                211
                     Millennium
  18
                 TBV Productions,
                                               I Feel Pretty
                   LLC/Voltage

                CELL Film Holdings,
  19                                               Cell
                       LLC

                Fathers & Daughters
  20                                      Fathers and Daughters
                Nevada, LLC/Voltage

                                           Once Upon a Time in
  21               Venice PI, LLC
                                                 Venice

               I am Wrath Production,
  22                                            I Am Wrath
                        Inc.

  29            HB Productions, Inc.              Hellboy


  31              Headhunter, LLC             A Family Man
              Case 4:20-cv-03813 Document 1-2 Filed 06/10/20 Page 4 of 4
       Page 3

                             POW Nevada,
             34                                            Revolt
                             LLC/Voltage

                             Status Update,
             35                                        Status Update
                             LLC/Voltage

                         Stoic Productions, Inc.
             36                                      Acts of Vengeance
                              /Millennium

                              Killing Link
             37                                          Kill Chain
                            Distribution, LLC

                            Cobbler Nevada,
             38                                         The Cobbler
                             LLC/Voltage

                          Survivor Productions,
             39                                           Survivor
                                  Inc.


I further reserve the right to supplement the above list.
        I have attached an excel spreadsheet with all IP addresses at which my clients motion
pictures have been infringed.
        I look forward to hearing back from you by May 15, 2020 so that we can discuss this
issue further.
        This letter is written without prejudice to the rights and remedies of our client, all of
which are expressly reserved.


Sincerely,


/ksc/
Kerry S. Culpepper
kculpepper@culpepperip.com
